Citation Nr: 1705032	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-20 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome, right knee.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome, left knee.

3.  Entitlement to a rating in excess of 10 percent for tinea versicolor.

4.  Entitlement to a compensable rating for internal hemorrhoids. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as a nervous disorder.

7.  Entitlement to service connection for a bilateral foot disability.

8.  Entitlement to service connection for bilateral neuropathy.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

10.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to June 1989, and from May 1994 to May 2000.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of the claims file is currently with the RO in St. Petersburg, Florida. 

The Veteran requested a hearing before the Board; a hearing was scheduled for April 2016.  The Veteran failed to appear for his scheduled hearing, accordingly the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).


In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability (TDIU) s part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran did not file a formal claim for TDIU during the course of this appeal.  See statement dated May 2013.  However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.    

In light of a May 2013 statement submitted by the Veteran's representative, the Board finds that the issue of entitlement to TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.

This appeal initially included the claim for service connection for a stomach condition.  During the course of the appeal the Veteran has been granted service connection for duodenitis, antritis and most recently gastroesophageal reflux disease (GERD).  Such encompasses a complete grant for the claim for service connection for a stomach condition.  

The issues of entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome, a rating in excess of 10 percent for left knee patellofemoral pain syndrome, TDIU, and service connection for an acquired psychiatric disability, bilateral foot disability, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's tinea versicolor involved less than 20 percent of total body surface area and 20 percent of exposed surface area, and did not require systemic treatment or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12 month period. 
  

2.  For the entire period on appeal, the Veteran's hemorrhoids have been characterized by subjective complaints of itching, burning, pain, swelling, and occasional bleeding; at no time have the Veteran's hemorrhoids been shown to be large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, nor has persistent bleeding with secondary anemia or fissures been shown, been demonstrated.

3.  The Veteran's ulnar nerve entrapment of the left arm had its onset in service or is otherwise etiologically related to his active service.  

4.   A right arm neurological disability has not been diagnosed at any time during the appeal period.

5.  In a rating decision issued in May 2000, the RO denied a claim for service connection for a lumbar spasm, essentially on the finding that the medical evidence failed to show a current diagnosis or that there was any relationship between the Veteran's disability and service; the Veteran did not appeal the May 2000 decision within one year of being notified.  

6.  The evidence received since the May 2000 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for tinea versicolor are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Codes (DCs) 7899-7806 (2016).
  
2.  The criteria for a compensable rating for hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.41, 4.114, DC 7336 (2016).

3.  The criteria for service connection for ulnar nerve entrapment of the left arm disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The May 2000 rating decision that denied a claim for service connection for a lumbar spasm is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

6.  New and material evidence has been received since the May 2000 denial of a claim for service connection for a back disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Veteran's records from the Social Security Administration (SSA) have also been obtained.  The Board notes that the claims file contains numerous medical records which required translation from Spanish to English.  The documents have been translated. 

Additional VA treatment records and examination reports have been added to the record since the AOJ issued a supplemental statement of the case in March 2013 concerning the issues on appeal.  However, those records and reports were not relevant to the appealed issues.  There is no prejudice in moving forward with a decision.

Next, the Veteran was afforded examinations for his tinea versicolor in June 2009, January 2010, and January 2013, and for his hemorrhoids in June 2009 and January 2013.   The Board finds the examinations together to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability under the applicable rating criteria.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's tinea versicolor or hemorrhoids since the most recent VA examinations.

With respect to his bilateral neuropathy claim.  The Board is granting service connection for ulnar nerve entrapment of the left arm in the decision below.  With respect to his right arm, a September 2012 VA examination was provided and determined that the Veteran did not have a right arm neuropathy diagnosis.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, the statements of the appellant, and provides sufficient rationale for the opinion stated, relying on and citing to the records reviewed.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7 (2016).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinea Versicolor

The Veteran's tinea versicolor is rated as 10 percent disabling under Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2016).  Here, the hyphenated diagnostic code indicates unlisted dermatological disorders (Diagnostic Code 7899) rated, by analogy, under the criteria for dermatitis or eczema (Diagnostic Code 7806).  See 38 C.F.R. § 4.118 (2016).

Diagnostic Code 7806 provides a noncompensable (0 percent) rating for the evaluation of dermatitis or eczema if there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted if there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

The Court held that use of a topical corticosteroid constitutes "systemic" corticosteroid therapy.  Johnson v. McDonald, 27 Vet. App. 497 (2016).

Diagnostic Code 7806 also provides for a rating of disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  As discussed in more detail below, the Veteran's tinea versicolor has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most accurately rated under Diagnostic Code 7806.

The Veteran underwent a VA examination in June 2009.  The Veteran reported that during service he started to get a rash all over if he sweats a lot or if he took too much sun. He reported that presently he is receiving treatment with cream and he claims some relief.  He reported a few lesions in his trunk.  The Veteran reported using ketoconazole cream 2%, twice a day to affected areas.  He reported near constant use in the past 12 months, two to three times a week.  He reported that this treatment was topical and was neither a corticosteroid nor an immunosuppressive.  Upon examination, the VA examiner noted a few scattered small pin-point reddish papules in anterior thorax and upper back area.  There was no evidence of tinea versicolor on examination. 

The Veteran underwent another VA examination in January 2010.  The Veteran reported that he did not have the rash he was being evaluated for but did have another rash in his groin area.  He reported that his service-connected disability was intermittent.  He reported that in the past 12 months he had used ketoconazole cream, twice a day.  He indicated that this was used near constantly in the past 12 months.  It was noted that ketoconazole was neither a corticosteroid nor an immunosuppressive medication.  A physical examination reflected an area of hyperpigmentation with erythematous irregular borders in both sides of the groin area extending to both the inner thighs.  He was diagnosed with no tinea versicolor based on the evaluation; tinea cruris was diagnosed. 

The Veteran underwent a VA examination in January 2013.  The Veteran reported that his disability was not very active at this time and he had been treating the condition with topical creams.  He reported using ketoconazole once a day and also triaminolone cream as a back-up every 2-3 months.  No scarring or disfigurement of the head, face, or neck was noted.  The VA examiner indicated that the Veteran used topical corticosteroids (triamcinolone) to treat his condition of less than 6 weeks duration in the past 12 months.  It was also noted that the Veteran used other topical medications (ketoconazole cream) constantly or near-constant.  A physical examination reflected that the total body area and exposed area was none.  The VA examiner noted that he could not identify any definite areas of active tinea versicolor at this time, but noted that the Veteran is on active treatment for this disability. 

The Board has additionally reviewed hundreds of pages of VA treatment records. The evidence does not reflect that the Veteran's tinea versicolor covers 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of his exposed areas affected.  Moreover, the evidence does no show that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

Based on the foregoing, the Board finds that the Veteran did not meet the criteria for a rating higher than 10 percent under Diagnostic Code 7806.  In this regard, at no point was the Veteran's skin disorder noted to affect at least 20 percent of his entire body or at least 20 percent of exposed areas.  The evidence of record also fails to show that the Veteran's tinea versicolor has required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of 6 weeks or more, but not constantly during the past 12 month period.  Accordingly, a rating higher than 10 percent under Diagnostic Code 7806 is not warranted in this case.

The Board has reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a higher rating under any alternate diagnostic codes relevant to the disability.  See 38 C.F.R. § 4.118 (2016).  There is also no basis for further staged rating of the Veteran's tinea versicolor, as the Veteran's skin disability remained relatively stable, or even improved, throughout the period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board finds that the Veteran's lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

In sum, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hemorrhoids

The Veteran's hemorrhoids are currently assigned a non-compensable rating under 38 C.F.R. § 4.114 (2016), Diagnostic Code 7336.  Diagnostic Code 7336 pertains to external or internal hemorrhoids. 

Under Diagnostic Code 7336, hemorrhoids that are mild or moderate are rated as non-compensable.  A 10 percent disability rating is warranted when hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The maximum 20 percent disability rating is warranted when there is persistent bleeding and secondary anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran was afforded a VA examination in June 2009.  The Veteran reported that he uses hydrocortisone cream 2 % and applies it to the rectal area twice a day.  He noted that he suffers from recurrent episodes of diarrhea which worsens his condition.  The Veteran reported occasional rectal bleeding, anal itching, burning, diarrhea, pain and swelling.  He reported occasional bleeding from hemorrhoids.  The Veteran reported no history of thrombosis.  A physical examination noted internal hemorrhoids, about 4-5 cm in size.  Hemorrhoids were described as reducible.  No evidence of prolapse, thrombosis, bleeding, fissures, or excessive redundant tissues were noted.  The VA examiner noted no evidence of external hemorrhoids or skin tags.  Adequate sphincter tone was noted.   No anal or rectal stricture was present; no rectal prolapse was present. 

The Veteran was afforded another VA examination in January 2013.  The Veteran reported that his hemorrhoids come and go.  His symptoms were reported as intermittent itching, burning, local pain and occasional bleeding.  The Veteran reported that he had not had surgery for this condition.  He noted that he uses a topical medication as needed when he has symptoms and reported that his hemorrhoids bother him about once a month.  He reported using 2.5% hydrocortisone topical as needed when his symptoms occur.  The Veteran stated that his treatment plan did not include taking continuous medication for the condition.  It was noted that the Veteran had mild or moderate internal or external hemorrhoids. Large or thrombotic, irreducible with excessive redundant tissue, evidencing frequent recurrences, were not noted.  The VA examiner stated that an examination was not performed at the Veteran's request.  However, it was noted that a colonoscopy report confirms internal hemorrhoids. 

The Board has additionally reviewed the Veteran's outpatient treatment records. 

Based on a review of all of the evidence, the Board finds that a compensable rating for hemorrhoids is not warranted.  In this regard, the Board notes that the Veteran's hemorrhoids have not been shown to be large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, nor has persistent bleeding with secondary anemia or with fissures been shown.  Although the Veteran reported bleeding from his hemorrhoids, this does not rise to the level to warrant a compensable rating under the applicable criteria given absence of any other criteria for a compensable rating.  Additionally, the Veteran's reports itching, burning, pain and swelling are contemplated by the non-compensable rating, which recognizes the existence of hemorrhoids and all of the typical symptoms thereof.  Thus, a compensable rating is not warranted at any time. 

The Board notes that the Veteran's disability is manifested by subjective complaints of itching, burning, pain, swelling, and occasional bleeding.  Such symptoms are common for hemorrhoids and are not found to be outside the realm of what the rating considers.  These findings are contemplated by non-compensable rating currently assigned for the Veteran's disability.
 
In sum, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

With respect to his increased ratings, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Neuropathy

In-service treatment records reflect that the Veteran sought treatment for left elbow pain of 24 hours duration in June 1996.  He was diagnosed with acute left elbow pain, probably inflammation vs. bursitis.  Service treatment records do not note specific treatment for neuropathy of the upper extremities.  Service personnel records do confirm that the Veteran's military occupational specialty (MOS) was that of a helicopter repairman, interior electrician. 

The Veteran asserts that he has suffered from neurological pain of the upper extremities since service. 

Post-service records include a September 2012 Elbow and Forearm Conditions VA examination.  The Veteran was diagnosed with ulnar nerve entrapment of the left arm. The Veteran reported that as a helicopter mechanic in the Army he was always overstressing his arms and hands from lifting parts, using tools and moving aircraft structures and parts.  He reported that was when his left elbow/arm condition appeared.  The Veteran was diagnosed with ulnar nerve entrapment of the left elbow.  A VA examiner at that time did not provide a nexus opinion.  

A subsequent February 2013 VA opinion was obtained.  The VA examiner opined that it is less likely as not that the Veteran's left elbow/forearm nerve damage/tendon condition was caused by or a result of service.  The VA examiner noted that the left elbow condition that the Veteran had in the military did dispel as was to be expected of most cases of an olecranon bursitis.  Nevertheless, he opined that it is more likely that the Veteran's duties as a mechanic and tendency to overuse his elbow led to his neuropathy.  This would be the more reasonable conclusion as opposed to a transient, resolved event that happened some ten years earlier in the service.  When the February 2013 VA opinion is read in the light most favorable to the Veteran, the VA examiner is saying that the Veteran's current disability is related to his duties as a mechanic.  These are the type of duties the Veteran performed while in service. 

Resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current left ulnar nerve entrapment and his military service and his military service.  As all elements of service connection have been satisfied, service connection for is granted.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(d) (2016). 

With respect to any remaining claim for right arm neuropathy, a detailed review of the post-service evidence fails to reveal a diagnosis of right arm neuropathy or any other neurological disorder.  The Veteran was provided a thorough September 2012 examination in which only left ulnar nerve entrapment was diagnosed.  Testing at this time included nerve condition studies performed on the bilateral upper extremities.  The service treatment records, post-service examinations and treatment records, overall, provide highly probative evidence against a claim for any right arm neuropathy.  While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with right arm neuropathy.    

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of current right arm neuropathy, upon which to predicate a grant of service connection, there can be no valid claim for this benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

IV.  New and Material Evidence- Back Disability

A May 2000 rating decision denied a claim for service connection for lumbar spasm.  The AOJ determined, in pertinent part, that there was no evidence of a current disability.  The Veteran did not appeal this decision.  Additionally, no evidence demonstrating a diagnosis or nexus was received within one year of the RO decision.  Therefore, this prior decision became final.  

The evidence received since the May 2000 rating decision includes treatment records, statements from the Veteran, and a January 2010 VA examination.  At the January 2010 VA examination the Veteran was diagnosed with lumbar strain, degenerative lumbar disc disease, degenerative lumbar spondylolysis, L5-S1 spondylolisthesis, and L5-S1 herniated disc with fragment extrusion impinging the right S1 root.  For purposes of determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The January 2010 VA examination is both new and material (demonstrating a current diagnosis) and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  


ORDER

A disability rating in excess of 10 percent for tinea versicolor is denied.

A compensable rating for hemorrhoids is denied.
 
Service connection for ulnar nerve entrapment of the left arm is granted.

Service connection for neuropathy of the right upper extremity is denied.

The claim for service connection for a back disability is reopened.


REMAND

Unfortunately, a remand is required to address the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Increased Ratings Bilateral Knees- The Veteran most recently underwent a July 2013 VA examination (only located in Veteran's Virtual VA file) to assess his bilateral service-connected knees.  Recent case law renders that examination inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  After review of the Veteran's VA examination, the Board has determined that an additional VA examination is warranted in light of Correia.

Additionally, the Board notes that this most recent July 2013 VA examination was conducted after the issuance of the most recent (March 2013) Supplemental Statement of the Case (SSOC).  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC. 38 C.F.R. § 20.1304 (2016).

TDIU- Pursuant to this decision, the Veteran has now been granted service-connection for neuropathy of the left arm.  The Veteran's TDIU claim is inextricably intertwined with this issue, as the outcome of the rating of his now service-connected neuropathy could affect the outcome of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board additionally finds that VCAA notice should be provided to the Veteran.

Acquired Psychiatric Disability-   The Veteran asserts that he has an acquired psychiatric disability due to service.  Service treatment records reflect complaints by the Veteran in his report of medical history, completed at service separation, of frequent trouble sleeping, depression or excessive worry, and nervous trouble.   Post-service treatment records reflect diagnoses of a generalized anxiety disorder and depressive disorder.  See November 2011 VA Treatment record.  In light of the evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disability claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

Bilateral Foot Disability-  During the Veteran's first period of active duty service, in April 1989, he sought treatment for his right foot.  The Veteran was diagnosed with pes planus mild. In between his two periods of active service, the Veteran sought treatment for an injury in his toe on his left foot.  An examination completed in December 1994, just following the Veteran's entrance into his second period of active service, reflects a normal clinical evaluation of his feet. 

The Veteran underwent a VA examination in August 2008.  The Veteran was diagnosed with right foot hallux valgus (s/p) arthrodesis with residual loss of range of motion in great toe.  The Veteran underwent an additional VA foot examination in January 2010. The VA Examiner failed to mention the April 1989 diagnosis of pes planus in service. The VA examiner noted that he could not resolve whether the Veteran's claimed foot disability is related to one caused while in active service without resorting to mere speculation. 

The Veteran was diagnosed with mild pes planus while on active duty.  It is unclear if any current foot disability he has today is related to this in-service diagnosis.  The Board finds that a new VA examination and opinion must be provided to the Veteran.  

 
Back Disability- The Veteran is seeking service connection for a back disability.  A Statement of Medical Examination and Duty Status report notes that the Veteran strained his back while in the line of duty on active duty in July 1992.  Service treatment records additionally reflect number treatment for complaints of back pain. See February 1995, June 1995, July 1996, and January 1998 service treatment records.  

At a January 2010 VA examination the Veteran was diagnosed with lumbar strain, degenerative lumbar disc disease, degenerative lumbar spondylolysis, L5-S1 spondylolisthesis, and L5-S1 herniated disc with fragment extrusion impinging the right S1 root.  The VA examiner stated that he could not determine whether the Veteran's back disability was related to or caused by service without resorting to mere speculation.  He noted that there was not enough information in the service record to verify whether there was an improvement or not of the Veteran' initial 1992 back disability. 

The Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  Id.  In that case, the Court held that an examiner must explain the basis for a conclusion that an etiology opinion would be speculative.  The Court had held that 'it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.'  Id. at 389-90.  The new VA addendum medical opinion directed by the Board's remand at this time shall have the opportunity to provide further explanation concerning the information needed to provide a non-speculative opinion and/or explain why such an opinion would not be possible.

The Board finds that a remand is warranted to fulfill VA's duty to assist by obtaining an adequate medical opinion that clearly contemplates the Veteran's claim that his back disability is related to service.  Additionally, the Board notes that the Veteran has alleged that his back disability may be the result of his service-connected right and left knee patellofemoral pain syndrome.  Additional opinions regarding whether the Veteran's back disability has been caused or aggravated by his service-connected right or left knees should additionally be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his service-connected right and left patellofemoral pain syndrome of the knees.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria. Any indicated studies should be performed. 
 
The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability and its relationship, if any, to his military service.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that his acquired psychiatric disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  Schedule the Veteran for an examination to determine the nature and etiology of any disability associated with his feet.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

(a) The VA examiner is asked to provide an opinion as to whether is there clear and unmistakable evidence that the Veteran's pre-existing pes planus (to his second period of active duty) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  If there was an increase in severity of the Veteran's pes planus during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(b) If the VA examiner does not find that the Veteran's bilateral foot disability was aggravated as a result of his second period of active service, the examiner is then asked to provide an opinion as to whether it is at least as likely as not that (a 50 percent probability of greater) any current bilateral foot disability is causally related to his first period of service.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

5.  Forward the Veteran's claims folder to an examiner for addendum opinions regarding the Veteran's back disability.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is caused by his service-connected right or left knee patellofemoral pain syndrome.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is aggravated by his service-connected right or left knee patellofemoral pain syndrome. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

6.  After completing the above, and any other development deemed necessary (to include whether an examination is warranted that would determine if it is as least as likely as not that the Veteran's service-connected disabilities have caused his unemployment), readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


